— In an action to recover rent under a lease of commercial premises, the plaintiff appeals from (1) an order of the Supreme Court, Queens County (Hyman, J.), dated May 16, 1985, which denied its motion for reargument of a decision dated April 17, 1985, and (2) an order of the same court, dated June 10, 1985, which vacated a note of issue and certificate of readiness, struck the matter from the Inquest Calendar, vacated the respondents’ default in complying with discovery orders, and ordered the plaintiff’s counsel to pay $40 costs.
Appeal from the order dated May 16, 1985 dismissed, without costs or disbursements. No appeal lies from an order denying reargument of a decision (see, Matter of Metropolitan Prop. & Liab. Ins. Co. v Boisette, 105 AD2d 785; De Falco v JRS Confectionary, 118 AD2d 752; Fluman v TSS Dept. Stores, 100 AD2d 838).
Order dated June 10, 1985 modified, by deleting the provision requiring the plaintiffs attorney to pay $40 costs. As so modified, order affirmed, without costs or disbursements.
While we are compelled to affirm most of the order dated June 10, 1985 on technical grounds, we are deleting the imposition of costs and note with disfavor the respondents’ utterly dilatory conduct in this case. Furthermore, the motion leading up to the June 10 order should have been referred to Justice LeVine. Lazer, J. P., Thompson, Niehoff and Kunzeman, JJ., concur.